DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2-5, 7, 8, 12-15, 17, 18 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 4, the prior art of record(s) (closest prior art, Wei et al., Patent No: US 9,054,586 B2) fails to teach the first hybrid discontinuous PWM (DPWM._1) includes the second switching device is fully turned off while the first switching device is fully turned on during the PWM period for a selected phase leg, and the second hybrid discontinuous PWM (DPWM_ 0) includes the first switching device is fully turned off while the second switching device is fully on during the PWM period for a selected phase leg and in combination with the other limitations of the base claim.
As to claim 5, the prior art of record(s) (closest prior art, Wei et al., Patent No: US 9,054,586 B2) fails to teach the alternating the combination of the DPWM_1 and the DPWM_0 is based on a time duration associated with the three-phase AC power and in combination with the other limitations of the base claim.
As to claims 8 and 18, the prior art of record(s) (closest prior art, Wei et al., Patent No: US 9,054,586 B2) fails to teach the selected threshold is based on at least one of AHF total RMS current exceeding above a nominal rating, or a temperature of any switching device exceeding a selected maximum design value and in combination with the other limitations of the respective base claims.

As to claim 13, the prior art of record(s) (closest prior art, Wei et al., Patent No: US 9,054,586 B2) fails to teach the first hybrid discontinuous PWM (DPWM._1) includes the second switching device is fully turned off while the first switching device is fully turned on during the PWM period for a selected phase leg, and the second hybrid discontinuous PWM (DPWM_ 0) includes the first switching device is fully turned off while the second switching device is fully turned on during the PWM period for a selected phase leg and in combination with the other limitations of the base claim.
As to claim 14, the prior art of record(s) (closest prior art, Wei et al., Patent No: US 9,054,586 B2) fails to teach the alternating the combination of the DPWM_1 and the DPWM_0 is based on a time duration associated with the three-phase AC power and in combination with the other limitations of the base claim.
As to claim 15, the prior art of record(s) (closest prior art, Wei et al., Patent No: US 9,054,586 B2) fails to teach a filter interposed between the three-phase AHF and the three-phase variable frequency drive and in combination with the other limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks, filed on 05/31/2022, with respect to claims 2-5, 7, 8, 12-15, 17, 18 and 27 have been fully considered and are persuasive. claims 2-5, 7, 8, 12-15, 17, 18 and 27 are allowed based on the corresponding allowable subject-matter as noted in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	06/09/2022